DETAILED ACTION
Reply Under 37 CFR 1.111
The Amendments and Applicant Arguments submitted on 12/08/2021 have been received and its contents have been carefully considered.  
Claims 1-17 are pending in this application.  Claims 1, 3, 6 and 13 as currently amended, are presented for examination.  Claims 2, 4-5, 7-12 and 14-15, as previously submitted, are now presented again for examination.  Claims 16-17 are new. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Publication 2010/0214743), Moser (US Publication 2018/0210504) and further in view of Wu (US Publication 2012/0160988).
In re Claim 13, Huang discloses a computing device comprising: a hinge 11; a first housing 10; a display device disposed in the first housing; a second housing 20 rotatably coupled to the first housing via the hinge; a first input device 30 disposed in the second housing; a second input device (See Figure 1 showing the touchpad) disposed in the second housing; and a connector 40 coupled to the first housing and the first input device 30, wherein 
Huang does not explicitly disclose wherein the first input device is a second display device/output device.  However, providing such is common in the art.  For example, Moser discloses a second display device 392 (i.e. output device) that is rotatably disposed in a second housing 391.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided a second display, like that disclosed in Moser, with the apparatus as otherwise disclosed in Huang.  Huang does suggest that changes to the apparatus disclosed therein may be made without departing from the scope of the invention. Huang, paragraph 0040.  Furthermore, Moser suggests the substitution by disclosing a keyboard 13 generally in the location of the keyboard as disclosed in Huang being replaced with a second display 391.  Moser teaches that providing a second display will improve the user experience and provide for a greater number of images and viewing angles that a user may view images on the plurality of displays.  Moser, paragraphs 0006. 
Huang does not explicitly disclose wherein an end of the output device is arranged to interface with a front surface of the first housing beneath the display device.  However, Wu discloses a keyboard 20 (Huang as modified with Moser disclosing an output device as noted above) that interfaces with a front surface of a first housing 10 beneath a first display device.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided the output device interfacing with the first housing, like that disclosed in Wu, with the apparatus as otherwise 
In re Claim 14, Moser discloses wherein the input device 653 is a set of keys and wherein the output device 652 is a second display device. 
In re Claim 15, Huang discloses wherein the rotation is to lift an end of the device 30.  See Huang, Figure 1.
Claims 1, 2, 5, 6, 7, 8, 11, 12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Publication 2010/0214743), Moser (US Publication 2018/0210504), Tseng et al. (US Publication 2014/0063717) and further in view of Wu (US Publication 2012/0160988).
In re Claim 1, Huang discloses a computing device comprising: a hinge 11; a first housing 10; a first display device disposed in the first housing; a second housing 20 rotatably coupled to the first housing via the hinge; a device 30 disposed in the second housing 20; and a connector 40 coupled to the first housing 10 and the device 30, wherein, in response to a rotation of the first housing relative to the second housing, a first end of the device rotates from the first housing.  
	Huang does not explicitly disclose wherein the device is a second display device.  However, providing such is common in the art.  For example, Moser discloses a second display device 392 that is rotatably disposed in a second housing 391.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective 
	Huang also does not explicitly disclose wherein the device is to slide laterally on a surface of the second housing towards the hinge. However, Tseng discloses a device 2 that rotates relative to a second housing 1 while also sliding laterally (via tracks 12, Figure 13) on the second housing surface.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided a device that slides on a second housing, like that disclosed in Tseng, with the apparatus as otherwise disclosed in Huang.  Huang does suggest that changes to the apparatus disclosed therein may be made without departing from the scope of the invention. Huang, paragraph 0040.  Providing a sliding relationship between the device and the second housing would give a user greater control over the position of the device so as to improve the ergonomics of using the device (e.g. change the viewing angle while maintaining support with the second housing).  
Huang does not explicitly disclose wherein an end of the output device is arranged to interface with a front surface of the first housing beneath the display device.  However, Wu 
In re Claim 2, Tseng discloses a magnetic track 12 disposed in the second housing, wherein the magnetic track is to provide an attracting force to hold a portion of the second display device in contact with the surface of the second housing.
In re Claim 5, Huang as modified by Moser and Tseng discloses wherein the second housing (e.g. 20 in Huang) further includes an end region (See Figures in Huang), wherein the second display device (e.g. 392 in Moser) and the end region are nonoverlapping when the second display device is in an undeployed state (Figure 3B in Huang), and wherein the second display device and the end region are overlapping when the second display device is in a deployed state (Huang as modified by Tseng would allow for this function as the device would slide relative the second housing.  See Tseng, Figure 9 moving to Figure 5, for example).
In re Claim 6, Huang discloses a computing device comprising: a hinge 11; a first housing 10; a first display device disposed in the first housing; a second housing 20 rotatably coupled to the first housing via the hinge, wherein the second housing includes a concave region 29; a a 
Huang does not explicitly disclose wherein the device is a second display device.  However, providing such is common in the art.  For example, Moser discloses a second display device 392 that is rotatably disposed in a second housing 391.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided a second display, like that disclosed in Moser, with the apparatus as otherwise disclosed in Huang.  Huang does suggest that changes to the apparatus disclosed therein may be made without departing from the scope of the invention. Huang, paragraph 0040.  Furthermore, Moser suggests the substitution by disclosing a keyboard 13 generally in the location of the keyboard as disclosed in Huang being replaced with a second display 391.  Moser teaches that providing a second display will improve the user experience and provide for a greater number of images and viewing angles that a user may view images on the plurality of displays.  Moser, paragraphs 0006. 
	Huang also does not explicitly disclose wherein the device is to slide laterally on a surface of the second housing towards the hinge. However, Tseng discloses a device 2 that rotates relative to a second housing 1 while also sliding laterally (via tracks 12, Figure 13) on the second housing surface.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided a device that slides on a second housing, like that disclosed in Tseng, with the apparatus as otherwise disclosed in Huang.  Huang does suggest that changes to the apparatus 
Huang does not explicitly disclose wherein an end of the output device is arranged to interface with a front surface of the first housing beneath the display device.  However, Wu discloses a keyboard 20 (Huang as modified with Moser disclosing an output device as noted above) that interfaces with a front surface of a first housing 10 beneath a first display device.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided the output device interfacing with the first housing, like that disclosed in Wu, with the apparatus as otherwise disclosed in Huang.  Huang does suggest that changes to the apparatus disclosed therein may be made without departing from the scope of the invention. Huang, paragraph 0040.  Contacting the output device with the first housing will provide greater structural support for the output device when in an angled position.
	In re Claim 7, Huang discloses wherein the connector 40 is to link a lifting of a second end of the device 30 to the rotation, wherein the concave region 29 includes a sloping region to facilitate the lifting (See Huang, Figure 3C, for example).  
	In re Claim 8, Huang discloses wherein the device 30 is in an undeployed state when the first end and a second end of the device are disposed in the concave region 29, and wherein the 
In re Claim 11, Huang discloses a set of vents 23 disposed in the concave region 29, wherein the set of vents and the device 30 are overlapping when the device is in the undeployed state, and wherein the set of vents and the device are nonoverlapping when the device is in the deployed state (See Huang, Figure 1, for example).
	In re Claim 12, Huang discloses wherein the second end of the device 30 is positioned below a display area of the first display device when the device is in the deployed state (See Huang, Figure 1 for example). 
In re Claims 16 and 17, Huang as modified by Moser, Tseng and Wu discloses wherein the second end of the second display device (392 in Moser) being to interface with the front surface of the first housing beneath the first display device (as disclosed in Wu) is to cause the second end of the second display device to have a positional separation and angle with respect to the first display device such that, in response to the rotation of the first housing relative to the second housing, separation between display areas of the first and second display devices is indistinguishable (i.e. appear as a continuous display area See Moser, Figures 8 and 11).
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Publication 2010/0214743), Moser (US Publication 2018/0210504), Tseng et al. (US Publication 2014/0063717), Wu (US Publication 2012/0160988) and further in view of Hung (US Patent 8,359,078).  
In re Claim 3, Huang discloses the limitations as noted above, and further discloses wherein the connector 40 comprises a first, second and third sections, the first section is 
In re Claim 4, Hung further discloses wherein the connector (i.e. coupler) is made from thermoplastic elastomer material.  Hung, col. 8 ll. 3-39.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Publication 2010/0214743), Moser (US Publication 2018/0210504), Tseng et al. (US Publication 2014/0063717), Wu (US Publication 2012/0160988) and further in view of Tsai et al. (US Patent 9,104,374).
In re Claim 9, Huang as modified by Moser, Tseng and Wu disclose the limitations as noted above, but does not explicitly disclose an audio component becoming exposed when the second display is in a deployed position.  However, Tsai discloses a first housing 120 hingedly attached to a second housing 110, wherein a concave region (See Tsai, Figures 5A, 5B) there is a . 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Publication 2010/0214743), Moser (US Publication 2018/0210504), Tseng et al. (US Publication 2014/0063717), Wu (US Publication 2012/0160988) and further in view of Youens (US Patent 5,764,474). 
In re Claim 10, Huang as modified by Moser, Tseng and Wu disclose the limitations as noted above, but does not explicitly disclose an input device becoming exposed when the second display is in a deployed position.  However, Youens discloses a first housing 26 hingedly attached to a second housing 12, wherein a concave region there is a device 36, wherein when the first housing rotates with respect to the second housing the device 36 moves to a deployed position, wherein in the deployed position an input device 34 is exposed in the concave region.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided an exposed input device, like that disclosed in Youens, with the apparatus as otherwise disclosed in Huang as modified by Moser and Tseng, so as to make the apparatus more compact while providing the additional function of another input device when in the deployed position.  
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new grounds of rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841